Citation Nr: 1403103	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for pneumoconiosis prior to June 3, 2010.  

2.  Entitlement to a disability rating in excess of 30 percent for pneumoconiosis since June 3, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied a compensable rating for pneumoconiosis.  

In a June 2010 rating decision, the RO granted a 30 percent rating for pneumoconiosis, effective June 3, 2010.  Despite the grant of this increased rating, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In April 2010, the Veteran testified before a Decision Review Officer (DRO).  In July 2011 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

In December 2011, the Board remanded the claim for an increased rating for pneumoconiosis for further development.  The case has now been returned to the Board.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records, some of which are not of record in the paper claims file.  Although the VA treatment records uploaded in June 2012 were not specifically referenced in the August 2012 supplemental statement of the case (SSOC), they were associated with the Veteran's record (his Virtual VA e-folder) at that time.  The Board presumes that the Appeals Management Center (AMC) considered all evidence of record in preparation of the August 2012 SSOC.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed.").  The Virtual VA e-folder also includes the Veteran's representative's November 2013 Informal Hearing Presentation (IHP), but does not include any additional relevant documents.  The VBMS e-folder does not contain any documents.  

The issue of entitlement to a TDIU has not previously been addressed by the RO; however, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the July 2011 hearing, the Veteran testified that his pneumoconiosis had worsened since a May 2010 VA examination because he had to retire since he could not work.  During a January 2012 VA examination, the Veteran reported that he had to quit working as a bartender due to his shortness of breath over the past 16 months.  As the record suggests that the Veteran is unemployed due, at least in part, to his service-connected pneumoconiosis, the issue of entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over this issue as part and parcel of the claim for an increased rating.

In January 2011, the Veteran filed a claim for service connection for skin cancers, including melanoma, basal cell, and squamous cell.  A claim for service connection for basal cell carcinoma was previously denied in an April 2006 Board decision.  An August 2012 rating decision codesheet indicates that the claim for service connection for basal cell carcinoma was confirmed and continued.  It is unclear whether the claims for service connection for melanoma and squamous cell skin cancer were addressed.  The issues of entitlement to service connection for melanoma and squamous cell skin cancer have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a rating in excess of 30 percent for pneumoconiosis since June 3, 2010 and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to June 3, 2010, there is no evidence that pneumoconiosis has been manifested by forced vital capacity (FVC) of less than 81 percent predicted or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of less than 81 percent predicted, nor has there been any indication of cor pulmonale, pulmonary hypertension, or a requirement for outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for a compensable rating for pneumoconiosis, prior to June 3, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.21, 4.31, 4.96, 4.97, Diagnostic Code 6832, General Rating Formula for Interstitial Lung Disease (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran filed a claim for an increased rating for pneumoconiosis in October 2008 and was provided with the relevant notice and information in a November 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private treatment records and Social Security Administration (SSA) records have been obtained and associated with the claims file/e-folder.  The Veteran was also provided with VA examinations in March 2009 and May 2010 which describe the severity of his disability and are responsive to the pertinent rating criteria.  While no maximum exercise capacity test was performed during either of these examinations, 38 C.F.R. § 4.96 states that, if a maximum exercise capacity test is not of record, the disability is to be evaluated based on alternative criteria.  38 C.F.R. § 4.96(d)(1)(i).  Thus, these examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In December 2011, the Board remanded the claim for an increased rating to obtain the Veteran's SSA records and to afford him a new VA examination to evaluate his pneumoconiosis.  The SSA records have been associated with the claims file.  The January 2012 VA examination was inadequate in that the examiner did not report post-bronchodilator DLCO.  However, the results of PFT testing performed in January 2012 are not pertinent to the question decided here, the appropriate rating for the Veteran's pneumoconiosis prior to June 3, 2010.  Therefore, there was substantial compliance with the Board's remand directives and remand to obtain a new VA examination regarding the claim decided here is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The DRO and undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish a compensable rating for pneumoconiosis.  However, the DRO, the Veterans Law Judge, and the Veteran's representatives did ask questions regarding the severity of the Veteran's disability.  Although the DRO and Veterans Law Judge did not specifically seek to identify any pertinent evidence that was not associated with the claims file, such was not necessary because the Veteran has volunteered his treatment history and symptoms.  As the Veteran's testimony addressed the severity of his pneumoconiosis he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the April 2010 or July 2011 hearings.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the DRO or the Board hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98. 

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the development of the Veteran's claim discussed above, the Board finds no deficiency in the DRO or Board hearing or in development of the claim.  See id. 

A September 2010 VA treatment record states that the Veteran's non-VA primary care physician was "Dr.?"  A February 2012 VA treatment record indicates that the Veteran did not have a non-VA primary care physician.  No non-VA primary care records have been associated with the claims file.  It is unclear whether the September 2010 record indicates that the Veteran did, in fact, have a non-VA primary care physician; however, even if he did, there is no indication that he received treatment for pneumoconiosis prior to June 3, 2010.  Rather, the Veteran reported during his March 2009 and May 2010 VA examinations that he was not receiving current treatment for pneumoconiosis.  Accordingly, remand to attempt to obtain any additional private treatment records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. App. at 546.  

The claim for a rating in excess of 30 percent for pneumoconiosis since June 3, 2010 and the claim for a TDIU are being remanded, in part, to obtain additional VA treatment records dated after May 2012; however, as these records are not pertinent to issue decided here, the appropriate disability rating for pneumoconiosis prior to June 3, 2010, there is no need to remand this claim to obtain these additional VA treatment records.  See Soyini, 1 Vet. App. at 546.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

Prior to June 3, 2010, the Veteran's pneumoconiosis was evaluated as noncompensably (0 percent) disabling pursuant to Diagnostic Code 6832.  This diagnostic code evaluates pneumoconiosis pursuant to the General Rating Formula for Interstitial Lung Disease.  The General Rating Formula provides that a 10 percent rating is warranted when FVC is 75- to 80-percent predicted, or DLCO (SB) is 66- to 80-percent predicted.  A 30 percent rating is warranted when FVC is 65- to 74-percent predicted, or DLCO (SB) is 56- to 65-percent predicted.  A 60 percent rating is warranted when FVC is 50- to 64-percent predicted, DLCO (SB) is 40- to 55-percent predicted, or when maximum exercise capacity is15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted when FVC is less than 50-percent predicted, DLCO (SB) is less than 40-percent predicted, maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, there is cor pulmonale or pulmonary hypertension, or, when outpatient oxygen therapy is required.  38 C.F.R. § 4.97, General Rating Formula for Interstitial Lung Disease.  

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  

When evaluating disabilities based on PFTs, post-bronchodilator results are to be used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values should be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran submitted his claim for an increased rating in October 2008.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

PFT testing performed in November 2008 revealed pre-bronchodilator FVC to be 91 percent predicted.  Post-bronchodilator FVC was 93 percent predicted.  Post- bronchodilator DLCO was 103 percent predicted.  The pulmonologist commented that the PFT revealed a normal spirogram with no change with inhaled bronchodilator.  He stated that the lung volumes were consistent with pulmonary overinflation and diffusing capacity was normal.  

The Veteran submitted a March 2010 private PFT in support of his claim; however, post-bronchodilator testing was not reported.  Pre-bronchodilator FVC was 95 percent predicted.  DLCO was not reported.  The physician commented that results indicated a mild obstructive lung defect.  

There are no additional PFTs dated between October 2007 and June 2, 2010.  Thus, the evidence does not demonstrate FVC of less than 81 percent predicted or DLCO (SB) of less than 81 percent predicted, as required for a compensable rating.  Rather, post-bronchodilator FVC was 93 percent predicted in November 2008 and DLCO on that date was 103 percent predicted.  No maximum exercise capacity testing was performed during the period in question and there is also no evidence of cor pulmonale, pulmonary hypertension, or the requirement for outpatient oxygen therapy.  Rather, the May 2010 VA examination report notes no history of cor pulmonale or pulmonary hypertension.  

The Veteran has repeatedly reported shortness of breath resulting from his service-connected pneumoconiosis.  During the March 2009 VA examination, he reported shortness of breath and the examiner commented that the Veteran's pneumoconiosis resulted in shortness of breath and increased absenteeism at work and had moderate effects on his ability to complete chores, shopping, traveling, bathing, and dressing; prevented exercise, sports, recreation, and sexual intercourse; and had no effect on feeding, toileting, or grooming.  The Veteran denied shortness of breath during VA treatment in March 2010; however, during his April 2010 hearing, the Veteran testified that he experienced shortness of breath with daily activities such as taking a shower and going up and down a flight of stairs.  During the May 2010 VA examination, he reported shortness of breath with bathing and dressing; stated that he was unable to exercise; and reported a very hard time completing chores.  The examiner noted that the Veteran's pneumoconiosis resulted in lack of stamina and increased absenteeism at work.  After completion of a PFT and 6 minute walk test on June 3, 2010, the May 2010 VA examiner commented that the level of disability described by the Veteran was not evident on PFT or the 6 minute walk, noting that the Veteran was service-connected for pneumoconiosis but had a normal DLCO.  

In adjudicating a claim the Board must assess the competence and credibility of the evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, shortness of breath.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, the November 2008 and March 2010 PFTs simply do not demonstrate impairment consistent with compensable pneumoconiosis prior to June 3, 2010.  Accordingly, a compensable rating prior to June 3, 2010 is not warranted.  38 C.F.R. § 4.97, General Rating Formula for Interstitial Lung Disease.  

The Veteran's pneumoconiosis has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis prior to June 3, 2010.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The pertinent rating criteria contemplate respiratory impairment, as measured by a PFT.  The Veteran's complaints of shortness of breath related to his pneumoconiosis are symptoms which would be evaluated by PFTs and are adequately compensated in the disability rating assigned.  The Veteran has, however, reported other symptoms, for example, a productive cough, as noted during the March 2009 VA examination.  He described a productive cough and wheezing during the May 2010 VA examination, although he stated that he did not pay much attention to his wheezing and did not know how often it occurred.  There was no wheeze on examination of the lungs during VA treatment in February, June, and September 2009, and March 2010.   

It is not entirely clear whether the reported cough and wheezing are attributable to the service-connected pneumoconiosis (the Veteran also has nonservice-connected chronic obstructive pulmonary disease (COPD)); however, if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The May 2010 VA examiner reported that the Veteran's pneumoconiosis resulted in lack of stamina.  Although the respiratory impairment resulting from coughing and wheezing would be evaluated via PFTs; coughing, wheezing, and lack of stamina are not symptoms specifically considered in the pertinent rating criteria for evaluating pneumoconiosis.  Thus, the rating criteria do not adequately contemplate the Veteran's symptomatology.  

Extraschedular referral is not warranted, however, because step two of the Thun analysis is not satisfied.  The Veteran's pneumoconiosis does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization prior to June 3, 2010.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.   During the March 2009 VA examination, the Veteran reported missing two weeks from work in the past year because of a cough and shortness of breath.  He reported missing three weeks from work in the past year because of shortness of breath during the May 2010 VA examination.  The record reflects, however, that, prior to June 3, 2010, the Veteran remained employed full-time.  Thus, marked interference with employment has not been shown.  As the second step of the Thun analysis is not met, referral for consideration of extraschedular rating is not warranted.

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim for a compensable rating for his service-connected pneumoconiosis prior to June 3, 2010.  Therefore, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

A compensable disability rating for pneumoconiosis prior to June 3, 2010 is denied.  


REMAND

Remand is required to obtain outstanding treatment records; to provide the Veteran VCAA notice regarding his claim for a TDIU; and to afford the Veteran a new VA examination to evaluate the current severity of his service-connected pneumoconiosis, since June 3, 2010, and the impact of his service-connected disability on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim for a TDIU.  Furnish and ask the Veteran to complete a TDIU application form (VA Form 21-8940), as regards the claim for a TDIU.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his pneumoconiosis.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) treatment records from the Clarksburg VA Medical Center (VAMC) (to include the Wood County Community Based Outpatient Clinic (CBOC)), dated after May 2012 (as referenced in an August 2012 rating decision); and (2) treatment records from any non-VA primary care physician, as referenced during VA treatment in September 2010.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file or Virtual VA e-folder, and the claims for service connection for melanoma and squamous cell skin cancer have been addressed, arrange for the Veteran to undergo VA examination to evaluate the service-connected pneumoconiosis and the impact of his service-connected disability(ies) on his employability.  

In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examination report should specifically include a pulmonary function test (PFT), including post-bronchodilator Forced Vital Capacity (FVC) and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), and maximum exercise capacity.  If the DLCO (SB) or maximum exercise capacity test is not performed, the examiner should provide reasons stating why the test would not be useful or valid in evaluating the nature and extent of the Veteran's disability.  Similar reasons should be provided if post-bronchodilator values are not provided.  The examiner should also indicate whether the Veteran has cor pulmonale, pulmonary hypertension, or whether he requires outpatient oxygen therapy, as a result pneumoconiosis.

The examiner must state which of the different PFTs (FVC, DLCO, etc.), most accurately reflects the Veteran's level of disability.  

The examiner must comment upon whether the Veteran's pneumoconiosis, alone, results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected pneumoconiosis, from those attributable to any other diagnosed respiratory disorder.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected pneumoconiosis.  In this regard, the May 2010 VA examiner noted that the Veteran is service-connected for pneumoconiosis due to in-service asbestos exposure and also has chronic obstructive pulmonary disease (COPD) due to his smoking history.  

The examiner must also provide an opinion as to whether the Veteran's service-connected disability(ies) would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* As outlined in the March 2009 VA examination report, the Veteran has worked in a factory, in demolition work, in an oil field, and, most recently, as a bartender.  

* In October 2010, SSA determined that the Veteran was disabled based on degenerative disc disease (DDD) of the lumbar spine, gout, and hypertension.  

* A May 2011 VA treatment record documents that the Veteran recently retired and volunteered at his former place of employment about two days a week, although he no longer "works behind the bar."  

* During VA treatment in November 2011, the Veteran reported that, every once in a while, he tended bar at his former place of employment on an as-needed basis.  

* The January 2012 VA examiner commented that the Veteran's pneumoconiosis caused him moderate impairment with performing physical labor but did not impair him from performing sedentary labor.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


